Case 1:18-bk-12174-MT         Doc 60 Filed 02/15/19 Entered 02/15/19 18:28:02                Desc
                               Main Document     Page 1 of 6


  1   DIANE C. WEIL
      WEIL LAW FIRM
  2   STATE BAR NUMBER 102922
  3   5950 CANOGA AVENUE, SUITE 400
      WOODLAND HILLS, CALIFORNIA 91436
  4   TELEPHONE: (818) 651-6400
      FACSIMILE: (818) 836-5689
  5   EMAIL: dcweil@dcweillaw.com
  6   [Proposed] Attorneys for David Seror
      Chapter 7 Trustee
  7
  8                              UNITED STATES BANKRUPTCY CO URT
                                  CENTRAL DISTRICT OF CAL IF ORNIA
  9
                                   SAN    FERNANDO VALLEY D IVISION
 10
        In re                                                Case No.: 1:18-bk-12174-MT
 11
        HENGAMEH ZADEH,                                      Chapter 7
 12
                                Debtor.                      NOTICE OF TRUSTEE' S APPLICATIO
 13
                                                             TOEMPLOY COLDWELL BANKER AS
 14                                                          REAL ESTATE AGENTS


 15                                                          [10218 Larwin Avenue, Unit 3, Chatsworth
                                                             California 91311]
 16
                                                             [LOCAL BANKRUPTCY RULES 2014- l(b)
 17
                                                             and FRBP 2014]
 18
                                                                  [No Hearing Required]
 19    _ _A_L_L
      TO      _   __
                CRE D- _ _R_S __
                     ITO       AN_  _ R_ T_ I_E_S _IN_ _IN_......
                                 D PA                        TEREST :

 20             PLEASE TAKE NOTICE           that David Seror, the Chapter 7 Trustee ("Trustee" or
 21   "Applicant") of the above-captioned bankruptcy estate of Hengameh Zadeh (the "Debtor") has
 22   filed his Trustee's Application to Employ Coldwell Banker as Real Estate Agents (the
 23   "Application"). By such Application, the Trustee seeks an order authorizing the employment of
 24   Coldwell Banker ("Coldwell") as real estate agents based upon the following:
 25             1.    The instant case ("Bankruptcy Case") was commenced by the filing of a voluntary
 26   petition for relief under Chapter 7 of Title 11 of the United States Code on August 28, 2018 (the
 27   "Petition Date"). Shortly thereafter, the Trustee was duly appointed as the Chapter 7 Trustee, in
 28   which capacity he continues to serve.
Case 1:18-bk-12174-MT        Doc 60 Filed 02/15/19 Entered 02/15/19 18:28:02                  Desc
                              Main Document     Page 2 of 6



  1          2.      Among the assets of the estate is certain real property located at 10218 Larwin
  2   Avenue, Unit 3, Chatsworth, California 91311 (the "Property"). While the Debtor has claimed a
  3   homestead exemption in the Property, a preliminary title report on the Property indicates that
  4   there are Federal Tax Liens recorded against the Property as follows:
  5                  a.      A Federal Tax Lien in favor of the United States of America in the initial
  6          amount of $49,137.38 and any other amounts due thereunder, recorded with the Los
  7          Angeles County Recorder on September 18, 2015 as Instrument No. 20151157764.
  8                  b.      A Federal Tax Lien in favor of the United States of America in the initial
  9          amount of $2,773.53 and any other amounts due thereunder, recorded with the Los
 10          Angeles County Recorder on November 3, 2017 as Instrument No. 20171268179.
 11   The Trustee is informed and believes that payment of the tax liens and costs of administration
 12   including costs of sale, supersede the homestead exemption.
 13          3.      The Applicant further believes that in order to extract equity from the Property, it
 14   must be sold, and to find potential buyers, the employment of a real estate agent is customary and
 15   reasonable.
 16          4.      The Applicant desires to employ William Friedman ("Friedman") of Coldwell
 17   located at 2444 Wilshire Boulevard, #102, Santa Monica, California 90403, telephone number
 18   (310) 829-3939, and Steve Flores ("Flores") also of Coldwell, located at 9229 Sunset Boulevard,
 19   Suite 320 West Hollywood, California 90069, telephone number (323) 210-1422, to act as the
 20   Applicant's real estate agents ("Agents") to list and market the Property in order to obtain the
 21   highest price for the same. A detailed explanation of the services to be provided by the Agents is
 22   set forth in the declarations of William Friedman and Steve Flores attached to the Application.
 23          5.      The Applicant has selected Coldwell because they are established real estate
 24   agents with access to appropriate prospective buyers in the area where the Property is located.
 25   True and correct copies of the current resumes of William Friedman and Steve Flores are attached
 26   as Exhibits "A" and "B" to their respective declarations attached to the Application.
 27          6.      The Applicant believes that Coldwell is well qualified and experienced in
 28   marketing properties of this nature and, as a result, its employment as real estate agents is in the
                                                 2
Case 1:18-bk-12174-MT          Doc 60 Filed 02/15/19 Entered 02/15/19 18:28:02                 Desc
                                Main Document     Page 3 of 6



  1   best interest of the estate.
  2            7.     True and correct copies of the Exclusive Brokerage Agreement and its addendum
  3   concerning the Property (collectively, "Listing Agreement") are collectively attached as Exhibit
  4   "C" to the Declaration of William Friedman attached to the Application.
  5            8.     The proposed listing price of the Property is $510,000 ("Listing Price").
  6            9.     The Applicant desires to employ the Agents and the Agents agree to be so
  7   employed on a commission basis at the rate of six percent (6%) of the Listing Price (or of the
  8   purchase price) or such other compensation as fixed by the Court upon notice and a hearing. The
  9   exclusive employment of the Agents shall be for a period of six (6) months from the date of
 10   execution of the Listing Agreement.
 11            10.    The Applicant also seeks authorization from the Court to enter into the Listing
 12   Agreement with Coldwell and to extend or amend the agreement from time to time as he believes
 13   in his discretion to be appropriate under the circumstances without further notice or order of the
 14   Court.
 15            11.    To the best of the Applicant's knowledge, the Agents have no affiliation or
 16   association with the Debtors, their creditors, or any other party in interest or their respective
 17   attorneys or accountants.
 18            12.    To the best of the Applicant's knowledge, the Agents and their representatives
 19   represent no interest adverse to the Debtors or this estate in the matters upon which their
 20   employment is proposed for this estate.
 21            NOTICE IS HEREBY FURTHER GIVEN that a copy of the full Application is on file
 22   with the Bankruptcy Court and may be viewed electronically by those having Pacer access, or
 23   during regular business hours in the Office of the Clerk of the Bankruptcy Court, 20141 Burbank
 24   Blvd., Woodland Hills, California 90012.
 25            NOTICE IS HEREBY FURTHER GIVEN that pursuant to Local Bankruptcy Rule
 26   9013-1, if you do not oppose the Application, you need not take any further action. However, if
 27   you do object, pursuant to Local Bankruptcy Rule 9013-fo)(l)(ii), objections and a request for
 28   hearing must be in writing, filed with the Court and served on counsel for the Trustee whose

                                                 3
Case 1:18-bk-12174-MT        Doc 60 Filed 02/15/19 Entered 02/15/19 18:28:02               Desc
                              Main Document     Page 4 of 6



      name and address appear in the upper left-hand comer of this notice and upon the Office of the

  2   United States Trustee located at 915 Wilshire Blvd., Suite 1850, Los Angeles, California 90017,

  3   within 14 days after the date of Service of the Notice of Motion, plus an additional 3 days

  4   unless the Notice of Motion was served by personal delivery or posting as described in

  5   F.R.Civ.P. Rule S(b)(2)(A)-(B). If no written objection is received, no hearing will be held, and

  6   an order will be submitted for approval by this Court.

  7   DATED: February/      'f , 2019              WEIL LAW FIRM

  8
  9

 10                                                By:��,O

 11                                                Diane C. Weil
                                                   Attorneys for David Seror
 12                                                Chapter 7 Trustee
 13

 14

 15

 16

 17

 18

 19

 20

 21
                               ,,,,,
       ailing Date: February / � 2019
 22
 23
 24
 25
 26
 27
 28
                                                    4
        Case 1:18-bk-12174-MT                      Doc 60 Filed 02/15/19 Entered 02/15/19 18:28:02                                     Desc
                                                    Main Document     Page 5 of 6


                                               PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is: 5950 Canoga Avenue, Suite 400, Woodland Hills, CA 91367

A true and correct copy of the foregoing document entitled (specify): NOTICE OF TRUSTEE'S
APPLICATION TO EMPLOY COLDWELL BANKER AS REAL ESTATE AGENTS; will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the comt via NEF and hyperlink
to the document. On (date) February 15, 2019, I checked the CM/ECF docket for this bankruptcy case or
adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
receive NEF transmission at the email addresses stated below:

                                                                                       IZ!   Service information continued on attached
page

2. SERVED BY UNITED STATES MAIL:

On (date) February 15, 2019, I served the following persons and/or entities at the last known addresses in this
bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the
United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.


                                                                                       IZ! Service information continued on attached
page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date)         , I served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.

                                                                                       D Service information continued on attached
page

I declare under penalty of perjury under the laws of the United States that the

 February 15, 2019              Cheryl Blair
 Date                           Printed Name




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
          Case 1:18-bk-12174-MT        Doc 60 Filed 02/15/19 Entered 02/15/19 18:28:02 Desc
 Bengameh Zadeh                        Daimler Trust            Page 6 of SOOFER COMPANY INC
                                       c/oMain Document
                                           BK Servicing,LLC               6
                                                                         2828 ALAMEDA ST
 10218 Larwin Ave. Unit3               PO Box 131265
 Chatsworth, CA 91311-0109                                                LOS ANGELES, CA 90058-1347
                                       Roseville, MN55113-0011
Portfolio Recovery                     CMRE Financial Services            Chase Card Services
Po Box 41021                           Attn: Bankruptcy                   Correspondence Dept
Norfolk, VA23541-1021                  3075 E Imperial Hwy Ste 200        Po Box 15298
                                       Brea, CA 92821-6753                Wilmington,DE19850-5298
Costco Go Anywhere Citicard            DWP                                 Discover Financial
CiticorpCredit Services/Centralized    POB 51111                           Po Box 3025
Ban                                    LOS ANGELES, CA 90051-5700          New Albany, OH 43054-3025
Po Box 790040
St. Louis, MO 63179-0040
                                                                           United States Trustee (SV)
Discover Personal Loan                 ELLITE VOLLY BALL CLUB INC          915 Wilshire Blvd,Suite 1850
Attn: Bankruptcy                       20914 NORDHOFF ST                   Los Angeles, CA 90017-3560
Po Box 30954                           CHATSWORTH, CA91311-5934
Salt Lake City, UT 84130-0954

HUNTER COLUMBIA BUSINESS PARK LP       (p)INTERNAL REVENUESERVICE
9401 WILSHIRE BL#1250                  CENTRALIZED INSOLVENCY OPERATIONS
BEVERLY BILLS, CA 90212-2945           PO BOX 7346
                                       PHILADELPHIA PA19101-7346

Navient                                Nordstrom FSB
Attn: Bankruptcy                       Attn: Bankruptcy
Po Box 9000                            Po Box 6555
Wiles- Barr, PA18773-9000              Englewood, C080155-6555

ROCKPOINTE HOA                         SHABNAM EBRAHIMI
9060 IRVIN CENTER DR #200              C/0 MOHAMMAD ALI TALAIE
IRVINE, CA 92618-4623                  800 W 6 TH ST #1200
                                       LOS ANGELES, CA 90017-2715

Syncb/care Credit                      Synchrony Bank/TJX
Attn: Bankruptcy                       Attn: Bankruptcy Dept
Po Box 965060                          Po Box 965060
Orlando, FL 32896-5060                 Orlando, FL 32896-5060

Visa Dept Store National Bank/Macy's   Volkswagen Credit, Inc
Attn: Bankruptcy                       Attn: Bankruptcy
Po Box 8053                            Po Box 3
Mason, OB 45040-8053                   Hillboro, OR 97123-0003

Wells Fargo HomeMor                    Allan S Williams
Attn Bankruptcy Dept                   Williams Law GroupAPC
P.O. Box 10335                         21650 Oxnard St Ste 1910
Des Moines, IA 50306-0335              Woodland Hills, CA 91367-7821
